Opinión disidente del
Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 31 de mayo de 1974
Disiento de la opinión del Tribunal. No acierto a compren-der cómo puede considerarse viciada la identificación que del peticionario hizo el Teniente Atilano mediante las “veinte o veinticinco” fotografías que le fueron mostradas a menos que *118del testimonio de las personas que le mostraron las fotografías y de la prueba de las fotografías mostrádales surja que el proceso de identificación fuera altamente sugestivo o de poca o ninguna confiabilidad.
El peticionario tenía el derecho de interrogar a los agentes del C.I.C. que participaron en la mostración de fotografías al Teniente Atilano, así como a examinar las fotografías que le fueron mostradas y a interrogarlos con respecto a la proce-dencia de las mismas, la forma en que fueron seleccionadas y sobre cualquier confidencia que hubiere recibido con respecto a la identidad del sospechoso. Para una determinación de causa probable válida es indispensable una identificación pre-juicio justa y confiable. No debe pues privarse al peticio-nario de demostrar que tal identificación constituye una viola-ción del debido procedimiento de ley. Véase Hoyos v. Tribunal Superior, 80 D.P.R. 633, 642-645 (1957). La negativa del juez de instancia a conceder lo solicitado por el peticionario constituyó error. Es por ello que devolvería el caso al tribunal de instancia para que se cite a los agentes del C.I.C. concer-nidos y se ordene traigan consigo todas las fotografías que fueron examinadas por el Teniente Atilano, para darle opor-tunidad al peticionario a interrogar sobre todo lo concerniente al proceso de identificación. El tribunal de instancia podría entonces estar en condiciones de hacer las determinaciones procedentes.